688 N.W.2d 503 (2004)
PEOPLE
v.
COLLINS.
Nos. 123167, 123168.
Supreme Court of Michigan.
September 28, 2004.
SC: 123167, 123168, COA: 235552, 239913.
By order of September 5, 2003, the application for leave to appeal was held in abeyance pending the decisions in People v. Williams (Docket No. 123537) and People v. Russell (Docket No. 122998). On order of the Court, the opinions having been issued on July 20, 2004, 470 Mich. 634, 683 N.W.2d 597 (2004), and July 27, 2004, 471 Mich. 182, 684 N.W.2d 745 (2004), the application is again considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.